Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action responsive to applicant’s filing of 1/15/2019.  Claims 1-8 are pending.  Claims 1-3, 5, and 7-8 are rejected.  Claims 4 and 6 are objected to.

Priority
	Applicant’s claim of priority to application JP2018-004303 filed 01/15/2018 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has used so many commas that it is not 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hase (US20180209535) in view of Hoshino et al. ( US20180003296) in further view of Bo et al. (Cn108110348), with citations per applicant’s machine translation, wherein Hase teaches:
(re: cl 1) A motor vehicle, comprising: a driving system configured to cause the motor vehicle to run; (¶29) 

wherein on occurrence of a predetermined abnormality that causes a failure in recognizing the shift position, the control device sets an abnormality-time shift position based on vehicle peripheral information and notifies the abnormality-time shift position (¶67-determine if there is a shift lever malfunction read).
Hoshino et al. teaches what Hase lacks of:
and when a moving direction is set by a moving direction setting unit that is provided separately from the shift lever and that allows the user to set the moving direction (¶8, ¶28- controlling soft landing), 
the control device resets the abnormality-time shift position based on the moving direction, and controls the driving system, based on the abnormality-time shift position (¶8- control parameters (such as vehicle speed or engine revolutions) required for the arithmetic are previously monitored by the sub-CPU and the main CPU is reset when the main CPU is abnormal, while the arithmetic and actuator control are performed and the operations of the electronic control device can be continued until the main CPU recovers after being reset. Alternatively, the multicore CPU can similarly continue the operations by previously doing arithmetic in parallel even when an abnormality occurs in one core.).  
It would have been obvious at the effective time of the invention for Hase to provide a separate direction setting unit from the shift lever to keep the vehicle running in the current gear without a sudden shock as taught by Hoshino et al..  It would have been obvious at the effective 
Bo et al. teaches what Hase lacks of: and steering operation (CN Steer/brake under step 3) ;( L91-L97).  
the brake operation and the steering operation (L8. L122-139-maintains steering stability, applies brakes to maintain speed and stability).  
It would have been obvious at the effective time of the invention for Hase to recognize the steering position and control the vehicle to provide left-right yaw axis control of the vehicle for maneuvering as taught by Bo et al..  It would have been obvious at the effective time of the invention for Hase to reset to control brake and steering operations to keep the vehicle stably under control at a constant speed without shock as taught by Bo et al..

Hoshino et al. teaches what Hase lacks of:
(re: cl 3)  wherein on occurrence of the predetermined abnormality, the control device sets the abnormality-time shift based on at least one of current location information of the vehicle (¶31),
It would have been obvious at the effective time of the invention for Hase to let the sub cpu control to maintain the current speed to avoid shock during the anomaly as taught by Hoshino et al..
map information and peripheral spatial information as the vehicle peripheral information (¶ 30 – pattern in rom is map ).
It would have been obvious at the effective time of the invention for Hase to use the pattern store in map  in the ROM to optimally provide a failure soft landing and  keep  the 

Hoshino et al. teaches what Hase lacks of:
(re: cl 5) wherein on occurrence of the predetermined abnormality, the control device controls the driving system to drive the motor vehicle at a constant vehicle speed when the user does not perform any brake operation (31-maintin current gear to prevent shock after failure).
It would have been obvious at the effective time of the invention for Hase to maintain the vehicle at the constant speed to prevent shock as taught by Hoshino et al..

(re: cl 6) when the control device is enabled to recognize the accelerator operation, the control device controls the driving system, based on the accelerator operation, in addition to the abnormality-time shift position (¶30-reading driver accelerator pedal position), 
wherein on occurrence of the predetermined abnormality (¶67-determine if there is a shift lever malfunction read), when the control device is enabled to recognize the accelerator operation (¶30-reading driver accelerator pedal position), the control device controls the driving system, based on the accelerator operation, in addition to the abnormality-time shift position (¶78-“In the present embodiment 1 as described above, when a malfunction occurs in the A-CPU 14 among the multiple CPUs 14 to 16 of the drive control unit 13, the retracting traveling control is performed to control the vehicle driving force with the CPUs 15 and 16”),
Bo et al. teaches what Hase lacks of: 

the brake operation and the steering operation (CN Steer/brake under step 3 ; L91-L97).  
 (L8. L122-139-maintains steering stability, applies brakes to maintain speed and stability).  
It would have been obvious at the effective time of the invention for Hase to recognize the steering position and control the vehicle to provide left-right yaw axis control of the vehicle for maneuvering as taught by Bo et al..  It would have been obvious at the effective time of the invention for Hase to reset to control brake and steering operations to keep the vehicle stably under control at a constant speed without shock as taught by Bo et al..

Hase teaches:
(re: cl 7) wherein the control device comprises: a first controller configured to recognize the shift position, the accelerator operation and the brake operation and to generate a driving command for the driving system, based on the shift position, the accelerator operation and the brake operation (¶30-vehicle control on shift, accelerator, and brake positions from positions recognized by A-cpu);
and a second controller configured to control the driving system, based on the driving command from the first control device (¶31-B-cpu controlling actuators receiving commands from a-cpu with input sensor data from controls),
wherein the second controller is enabled to recognize the brake operation (¶172-brake recognized during malfunction), and when an abnormality occurs in the first controller (¶78-during malfunction, retraces recent shift positions and travelling data to estimate what is intended),


(re: cl 8) wherein the control device comprises: a first controller configured to recognize the shift position (¶30-“A-CPU 14 reads output signal of various sensors, such as a shift sensor 18” ; ¶31-“the shift sensor 18 is equipped for detecting a shift position which is a manipulated position of the shift lever 17. The shift lever 17 is enabled to switchover among, for example, five shift positions”-sensors sending shift lever signals; ¶39-“Specifically, the signal lines of the P sensor 19 are connected to the A-CPU 14 and the C-CPU 16”; ¶31, ¶30, ¶39 combine to send shifter lever signals to first processor a-cpu);  
and a second controller configured to recognize the accelerator operation and the brake operation and to control the driving system, based on the shift position received from the first controller (¶31- first controller receives shift positions from sensors and sends them to second controller; ¶30-“A-CPU 14 transmits and receives a control signal and a data signal with the B-CPU 15 and the C-CPU 16”), the accelerator operation and the brake operation (¶30-accelor and brake sensor sent to and deciphered by A-cpu);
wherein when the second controller does not receive the shift position from the first controller, the second controller recognizes occurrence of the predetermined abnormality and controls the driving system, based on the abnormality-time shift position, the accelerator operation and the brake operation (¶52-the second controller recognizes occurrence of the predetermined .

	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hase (US20180209535) in view of Hoshino et al. ( US20180003296) in further view of Bo et al. (Cn108110348) in further view of Toyokawa (US20160146340)wherein Hase in view of Hoshino et al. in further view of Bo et al. teaches the elements previously discussed and Toyokawa teaches the elements not expressly taught by Hase of:
(re: cl 2) wherein use of the moving direction setting unit is limited when no predetermined abnormality occurs (S10 to S20 fig 8-if no malfunction operate normally).
It would have been obvious at the effective time of the invention for Hase to operate the vehicle control normally while no abnormality is occurring to optimally control the vehicle according to the driver’s wishes as taught by Toyokawa.

Allowable Subject Matter
	Claim 4 is objected to as being a dependent claim premised upon a rejected base claim but would be allowed if the re-written in independent form or if the limitations of an allowable claim were incorporated within the independent base claim from which this claims depend or if re-written premised upon dependence from an otherwise allowable base claim.  
	The prior art does not disclose in combination: A motor vehicle, comprising: a driving system configured to cause the motor vehicle to run; a control device configured to recognize a shift position in response to a user's shift operation of a shift lever and to control the driving system, based on the shift position and the user's accelerator operation, brake operation and 
Of particular interest is Hase which teaches: A motor vehicle, comprising: a driving system configured to cause the motor vehicle to run; a control device configured to recognize a shift position in response to a user's shift operation of a shift lever and to control the driving system, based on the shift position  and the user's accelerator operation , brake operation wherein on occurrence of a predetermined abnormality that causes a failure in recognizing the shift position, the control device sets an abnormality-time shift position based on vehicle peripheral information and notifies the abnormality-time shift position,  However, Hase does not disclose: Bo et al. teaches what Hase lacks of: aand steering operation , and when a moving direction is set by a moving direction setting unit that is provided separately from the shift lever and that allows the user to set the moving direction, the control device resets the abnormality-time shift position based on the moving direction, and controls the driving system, based on the abnormality-time shift position, the brake operation and the steering operation (8). 122-139-maintains steering 
	Of further interest is Hoshino et al. which teaches: when a moving direction is set by a moving direction setting unit that is provided separately from the shift lever and that allows the user to set the moving direction, the control device resets the abnormality-time shift position based on the moving direction, and controls the driving system, based on the abnormality-time shift position,
Of further interest is Bo et al. which teaches: Bo et al. teaches what Hase lacks of: aand steering operation , the brake operation and the steering operation (8). 122-139-maintains steering stability, applies brakes to maintain speed and stability nor

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-
6937. The examiner can normally be reached on Mon, Tues, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a

encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655    

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655